DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 2, 5, 9-11, 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schramm et al. US 2002/0102330 in view of Kimura et al. US 2020/0170285 in view of Bell US 2001/0022980 in view of Bell US 2002/0150649.
Regarding claim 1, Schramm discloses a nutritional food product comprising at least about 50% by weight of egg protein ([0059], [0060]) and between about 0% to about 99 % by weight carbohydrates and preferably about 1% to about 60% by weight of carbohydrates. Schramm teaches a range of carbohydrates which encompasses the claimed range and provides an end point of “about 1”% overlapping the claimed range, and teaches that low or no sugar food bars may be produced in accordance with the present invention ([0058]) suggesting that it would have been obvious to one of ordinary skill in the art to adjust the amount of carbohydrates to the lower end of the range taught by Schramm to the percentages presently claimed. Further one of ordinary skill in the art would have been motivated to adjust the amount of carbohydrates to the lower end of the range taught by Schramm to the percentages presently claimed based on the desired amount of calories for the composition ([0094]). Schramm discloses that the food product is coated with a food grade composition (‘330, [0084],[0080], [0104]).
Claim 1 differs from Schramm in the recitation that the egg protein is specifically derived from whole egg, the whole egg consisting of egg white and egg yolk.
Kimura teaches examples of egg proteins include whole egg powder ([0026]). Thus, Kimura teaches types of egg protein include egg protein that is specifically derived from whole egg, the whole egg consisting of egg white and egg yolk (whole egg powder).
Bell discloses that whole egg protein (which is necessarily egg protein that is specifically derived from whole egg, the whole egg consisting of egg white and egg yolk) is a preferred protein source because it has high biological value/high proportion of the essential amino acids (‘980 [0031]).
It would have been obvious to one of ordinary skill in the art to modify the egg protein of Schramm to be egg protein that is specifically derived from whole egg, the whole egg consisting of egg white and egg yolk (whole egg powder), since Schramm broadly teaches that the protein of the invention can be an egg protein ([0043]).  Since Kimura shows that types of egg proteins include whole egg powder, it would have been obvious to one of ordinary skill in the art to employ a known egg protein as the egg protein in Schramm. It has been held that the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness (MPEP 2144.07).  It additionally would have been obvious to select egg protein that is specifically derived from whole egg, the whole egg consisting of egg white and egg yolk (whole egg protein) since Bell teaches that it is a preferred protein source because it has high biological value/high proportion of the essential amino acids.
Claim 1 differs from Schramm in view of Kimura in view of Bell in the recitation that the food grade composition that coats the nutritional food product specifically comprises one or more nuts, fruits, yogurt or peanut butter.
Bell discloses coating food bars with coating such as a yogurt coating (‘649, abstract, [0044]). It would have been obvious to modify Schramm in view of Kimura in view of Bell such that the food grade composition that coats the nutritional food product specifically comprises yogurt, since Schramm broadly teaches applying a coating (‘330, Fig. 1, [0076]) and Bell shows a desirable food grade composition for coating a nutritional food bar comprises yogurt, therefore it would have been obvious to one having ordinary skill in the art to substitute one known coating as taught by Schramm for another known coating such as a yogurt coating as taught by Bell as a matter of engineering and/or design based on desired taste preferences.
Regarding claim 2, Schramm in view of Kimura in view of Bell in view of Bell ‘649 discloses that the egg protein is powdered (whole egg powder) (‘285, [0026]).
Regarding claim 5, Schramm in view of Kimura in view of Bell in view of Bell ‘649 discloses that the food product is fat free (no fat food bars may be produced in accordance with the present invention) (‘330, [0062]).
Regarding claim 9, Schramm in view of Kimura in view of Bell in view of Bell ‘649 discloses that the nutritional food product is formulated as bar (‘330, [0002]).
Regarding claim 10, Schramm in view of Kimura in view of Bell in view of Bell ‘649 discloses that the total fat content is between about 0.1 to about 30% by weight (about 0 to about 60 weight percent, preferably about 1 to about 40 weight percent, about 20 weight percent most preferred) (‘330, [0062]).
Regarding claim 11, Schramm in view of Kimura in view of Bell in view of Bell ‘649 discloses that the egg protein is present in an amount from about 80% by weight (‘330, [0059], [0060]). Since about 80% allows for amounts slightly greater than 80% and about 85% allows for amounts slightly lower than 85% Schramm is seen to teach a range that overlaps with the claimed range (MPEP 2144.05.I).
Regarding claim 13, Schramm discloses a process for preparing a nutritional food product, the process comprising the steps of mixing raw materials including a protein ([0059], [0060], [0102]), bonding a binder to the raw materials (binder is present in kettle A to which materials for forming the bar are added) (‘330, [0100], [0102]), homogenizing the binder and raw materials to form a critical mass (‘330, [0102], [0103]), and cutting the critical mass to form a final food product (the mixture from part II was transferred from the ribbon blender to an extruder and the mass was extruded and then cut into bars) (‘330, [0106]). In the example Schramm does not specifically teach egg protein, however, Schramm teaches the use of egg protein as the protein material for making the food bars (‘330, [0059], [0060]) therefore it would have been obvious to one of ordinary skill in the art to perform the process with egg protein as the protein material mixed with the raw material. Schramm discloses that the food product is coated with a food grade composition (‘330, [0084],[0080], [0104]).
Claim 13 differs from Schramm in the recitation that the egg protein is specifically derived from whole egg, the whole egg consisting of egg white and egg yolk.
Kimura teaches examples of egg proteins include whole egg powder ([0026]). Thus, Kimura teaches types of egg protein include egg protein that is specifically derived from whole egg, the whole egg consisting of egg white and egg yolk (whole egg powder).
Bell discloses that whole egg protein (which is necessarily egg protein that is specifically derived from whole egg, the whole egg consisting of egg white and egg yolk) is a preferred protein source because it has high biological value/high proportion of the essential amino acids ([0031]).
It would have been obvious to one of ordinary skill in the art to modify the egg protein of Schramm to be egg protein that is specifically derived from whole egg, the whole egg consisting of egg white and egg yolk (whole egg powder), since Schramm broadly teaches that the protein of the invention can be an egg protein ([0043]) and since Kimura shows that types of egg proteins include whole egg powder, it would have been obvious to one of ordinary skill in the art to employ a known egg protein as the egg protein in Schramm. It has been held that the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness (MPEP 2144.07).  It additionally would have been obvious to select egg protein that is specifically derived from whole egg, the whole egg consisting of egg white and egg yolk (whole egg protein) since Bell teaches that it is a preferred protein source because it has high biological value/high proportion of the essential amino acids.
Claim 13 differs from Schramm in view of Kimura in view of Bell in the recitation that the food grade composition that coats the nutritional food product specifically comprises one or more nuts, fruits, yogurt or peanut butter.
Bell discloses coating food bars with coating such as a yogurt coating (‘649, abstract, [0044]). It would have been obvious to modify Schramm in view of Kimura in view of Bell such that the food grade composition that coats the nutritional food product specifically comprises yogurt, since Schramm broadly teaches applying a coating (‘330, Fig. 1, [0076]) and Bell shows a desirable food grade composition for coating a nutritional food bar comprises yogurt, therefore it would have been obvious to one having ordinary skill in the art to substitute one known coating as taught by Schramm for another known coating such as a yogurt coating as taught by Bell as a matter of engineering and/or design based on desired taste preferences.
Regarding claim 14, Schramm in view of Kimura in view of Bell in view of Bell ‘649 discloses a step of heating, cooking or agitating the binder prior to the bonding step (‘330, [0100], [0077]).
Regarding claim 15, Schramm in view of Kimura in view of Bell in view of Bell ‘649 discloses that the egg protein is powdered (whole egg powder) (‘285, [0026]).
Regarding claim 18, Schramm in view of Kimura in view of Bell in view of Bell ‘649 discloses that the food product is fat free (‘330, [0062]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schramm et al. US 2002/0102330 in view of Kimura et al. US 2020/0170285 in view of Bell US 2001/0022980 in view of Bell US 2002/0150649 in view of McCabe US 2003/0170347.
Regarding claim 7, claim 7 differs from Schramm in view of Kimura in view of Bell in view of Bell ‘649 in the recitation that the carbohydrate is one or more of starch, glycogen, fiber, cellulose, beta glucan, pectin or guar gum. However, Schramm discloses a wide variety of carbohydrates can be employed to produce the food bars of the invention and that these carbohydrates include any carbohydrates that are customary in the preparation of foods (‘330, [0057]). 
McCabe discloses that carbohydrates include starches, glycogen, fibers, cellulose, beta glucan and guar gum ([0057]) and that such carbohydrates are suitable for forming nutritional compositions such as food bars ([0006], [0057]). It would have been obvious to one of ordinary skill in the art to modify Schramm in view of Kimura in view of Bell in view of Bell ‘649 such that the carbohydrate is one or more of starch, glycogen, fiber, cellulose, beta glucan, pectin or guar gum as taught by McCabe since Schramm discloses a wide variety of carbohydrates can be employed to produce the food bars of the invention and that these carbohydrates include any carbohydrates that are customary in the preparation of foods and since it has been held that the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness (MPEP 2144.07).

Claims 1-2 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zahouani US 2016/0324818 in view of Kimura et al. US 2020/0170285 in view of Bell US 2001/0022980 in view of Bell US 2002/0150649.
Regarding claim 1, Zahouani discloses a nutritional food product ([0001], [0014], [0054]) comprising at least about 50% by weight of egg protein (70% to 80% by weight) ([0043], [0055]) and between 0.1 to about 15% by weight of carbohydrates (4% to 6% by weight carbohydrates) ([0056]). 
Claim 1 differs from Zahouani in the recitation that the egg protein is specifically derived from whole egg, the whole egg consisting of egg white and yolk. 
Kimura teaches examples of egg proteins include whole egg powder ([0026]). Thus Kimura teaches types of egg protein include egg protein that is specifically derived from whole egg, the whole egg consisting of egg white and egg yolk (whole egg powder).
Bell discloses that whole egg protein (which is necessarily egg protein that is specifically derived from whole egg, the whole egg consisting of egg white and egg yolk) is a preferred protein source because it has high biological value/high proportion of the essential amino acids (‘980 [0031]).
It would have been obvious to one of ordinary skill in the art to modify the egg protein of Zahouani to be egg protein that is specifically derived from whole egg, the whole egg consisting of egg white and egg yolk (whole egg powder), since Zahouani broadly teaches that the protein of the invention can be an egg protein ([0043]) and since Kimura shows that types of egg proteins include whole egg powder, it would have been obvious to one of ordinary skill in the art to employ a known egg protein as taught by Kimura as the egg protein in Zahouani. It has been held that the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness (MPEP 2144.07).  It additionally would have been obvious to select egg protein that is specifically derived from whole egg, the whole egg consisting of egg white and egg yolk (whole egg protein), since Bell teaches that it is a preferred protein source because it has high biological value/high proportion of the essential amino acids.
Claim 1 differs from Zahouani in view of Kimura in view of Bell in the recitation that the food grade composition that coats the nutritional food product specifically comprises one or more nuts, fruits, yogurt or peanut butter.
Bell discloses coating food bars with coating such as a yogurt coating (‘649, [0044]). It would have been obvious to modify Zahouani in view of Kimura in view of Bell such that the food grade composition that coats the nutritional food product specifically comprises yogurt as taught by Bell ‘649 in order to enhance the palatability of the food product and since Bell ‘649 shows a desirable food grade composition for coating a nutritional food bar comprises yogurt.
Regarding claim 2, Zahouani in view of Kimura in view of Bell in view of Bell ‘649 discloses that the egg protein is powdered (whole egg powder) (‘285, [0026]).
Regarding claim 9, Zahouani in view of Kimura in view of Bell in view of Bell ‘649 discloses that the nutritional food product is formulated as a bar (‘818, [0069]).
Regarding claim 10, Zahouani in view of Kimura in view of Bell in view of Bell ‘649 discloses that the total fat is between about 0.1% to about 30% by weight (2% to 5% by weight) (‘818 [0054]-[0057]). 
Regarding claim 11, Zahouani in view of Kimura in view of Bell in view of Bell ‘649 discloses that the egg protein is present in an amount from 80% by weight (‘818, [0043], [0055]). Since about 85% allows for amounts slightly lower than 85% Zahouani is seen to teach a range that is merely close with the claimed range (MPEP 2144.05.I). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zahouani US 2016/0324818 in view of Kimura et al. US 2020/0170285 in view of Bell US 2001/0022980 in view of Bell US 2002/0150649 in view of McCabe US 2003/0170347.
Regarding claim 7, claim 7 differs from Zahouani in view of Kimura in view of Bell in view of Bell ‘649 in the recitation that the carbohydrate is one or more of starch, glycogen, fiber, cellulose, beta glucan, pectin or guar gum.
McCabe discloses that carbohydrates include starches, glycogen, fibers, cellulose, beta glucan and guar gum ([0057]) and that such carbohydrates are suitable for forming nutritional compositions such as food bars ([0006], [0057]). It would have been obvious to one of ordinary skill in the art to modify Zahouani in view of Kimura in view of Bell such that the carbohydrate is one or more of starch, glycogen, fiber, cellulose, beta glucan, pectin or guar gum as taught by McCabe since it has been held that the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness (MPEP 2144.07).
Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered, however Bell US 2002/0150649 and McCabe US 2003/0170347 have been relied on to teach the newly required claim limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792